DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 8-11, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2016/0222202).
Regarding claims 1, 3 and 8:  Kato teaches a polymer composition comprises polyoxymethylene with melt flow rate of 12 g/ 10 min, 0.1 wt% of talc nucleating agent, and an antioxidant [0122, Table 1; E3].  The formaldehyde scavenger of E3 is allantoin [0126], which is not guanamine, urea or melamine.  Composition E3 has a VDA 275 of 1.3 ppm [Table 1].  Composition E3 contains no polymeric nucleant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a colorant as taught by Kato [0007] to obtain the desired color of the composition.  
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
Regarding claims 9-11 and 17:  Kato teaches adding a lubricant [0109].  It would have been obvious to use 0.20 wt% of the lubricant ethylene bis stearamide that was used in C1 in E3 to provide a lubricant to the composition to facilitate processing.  
Regarding claim 23:  Kato teaches a molded article [Examples].


Claims 1-6, 8-13 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) in view of Gunnewig et al. (2007/0066746).
Regarding claims 1-3 and 8:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach a VDA Test 275 formaldehyde emission of less than 0.5 ppm [0025; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].
Luo et al. fail to teach a mineral nucleating agent.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.  After the substitution, there is no longer a polymeric nucleant in the composition.  
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
	Regarding claims 4-6:  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].
	Regarding claims 9, 10, and 17:  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].

	Regarding claim 12:  Luo et al. teach adding colorants [0088-0089].
	Regarding claim 18:  Luo et al. teach glass fibers [0095].  
Regarding claims 19 and 20:  Luo et al. fail to teach a thermoplastic elastomer. 
However, Gunnewig et al. teach that adding a thermoplastic polyurethane to a polyoxymethylene composition provides an impact modifier, which produces smooth internal surfaces [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add thermoplastic polyurethane as taught by Gunnewig et al. to the composition of Luo et al. to improve impact strength and produce smooth internal surfaces.
Regarding claim 21:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the 
Regarding claim 22:  Luo et al. teach the claimed amount [Examples].
Regarding claims 23-26:  Luo et al. teach molded articles [Examples] for medical products [0002, 0007] and consumer appliances [0007], and fuel pumps [0107].  A fuel pump is a “conveyor part” since it conveys fuel.  

Claims 1-6, 8-11, 17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (EP 0289142).
Regarding claims 1-6, 8-11, 17 and 21:  Natarajan teaches a composition comprising polyoxymethylene with a melt index of 27 g/10 min, an antioxidant, 0.5 wt% of a terpolymer nucleating agent, 0.1 wt% of calcium 12-hydroxy stearate, and 0.2 wt% of Acrowax C (ethylene bisstearamide) (Example A; page 4, lines 37-39).  Natarajan teach that talc can be used interchangeably with the terpolymer as a nucleating agent (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use talc in place of the terpolymer in Example A as a nucleating agent.  It is a simple substation of one known element for another to obtain predictable results.  After the substitution there is no longer a polymeric nucleant in the composition.    
Since the composition is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See 
Regarding claim 22:  Natarajan teach the claimed amount [Examples].
Regarding claims 23-25:  Natarajan molded articles [Examples] that are a faucet (a conveyor of water) and a consumer appliance part (page 2, lines 12-17).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) and Gunnewig et al. (2007/0066746) as applied to claims 1 and 12 above further in view of Hohner et al. (2003/0022978).
Luo et al. teach adding blue pigments [0088-0089].
Luo et al. fail to teach the claimed colorant.
However, Hohner et al. teach a blue pigment [Examples] for polymer composition [0002] that comprises a non-polar [0021] polyethylene [0019] with a density of between 0.91 and 0.94 g/cm3 [0020] and a molecular weight of from 700 to 10,000 g/mol [0040; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blue pigment of Hohner et al. as the colorant in Luo et al. to provide a blue color to the plastic composition.  

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Luo requires a polymeric nucleant.  The Applicant has not responded to the rejection of Luo et al. in view of Gunnewig et al., which removes the polymeric nucleant in the examples of Luo et al.  Furthermore, a polymeric nucleant is not a required component in Luo et al.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Applicant has not responded to the rejection of Natarajan (EP 0289142).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763